

117 S1863 IS: Guaranteeing Healthcare Access to Personnel Who Served Act
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1863IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Moran (for himself, Mr. Boozman, Mr. Cassidy, Mr. Tillis, Mr. Sullivan, Mrs. Blackburn, Mr. Cramer, and Mr. Tuberville) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve access to health care for veterans, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Guaranteeing Healthcare Access to Personnel Who Served Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—MISSION Act ProtectionSubtitle A—Access to community careSec. 101. Modifications to access standards for care furnished through Community Care Program of Department of Veterans Affairs.Sec. 102. Strategic plan to ensure continuity of care in the case of the realignment of a medical facility of the Department.Subtitle B—Community care self-scheduling pilot programSec. 111. Definitions.Sec. 112. Pilot program establishing a community care self-scheduling appointment system.Sec. 113. Capabilities of self-scheduling appointment system.Sec. 114. Report.Subtitle C—Non-Department of Veterans Affairs providersSec. 121. Credentialing verification requirements for providers of non-Department of Veterans Affairs health care services.Sec. 122. Inapplicability of certain providers to provide non-Department of Veterans Affairs care.TITLE II—Improvement of rural health and telehealthSec. 201. Establishment of strategic plan requirement for Office of Connected Care of Department of Veterans Affairs.Sec. 202. Comptroller General report on transportation services by third parties for rural veterans.Sec. 203. Comptroller General report on telehealth services of the Department of Veterans Affairs.TITLE III—Foreign Medical ProgramSec. 301. Analysis of feasibility and advisability of expanding assistance and support to caregivers to include caregivers of veterans in the Republic of the Philippines.Sec. 302. Comptroller General report on Foreign Medical Program of Department of Veterans Affairs.TITLE IV—Mental health careSec. 401. Analysis of feasibility and advisability of Department of Veterans Affairs providing evidence-based treatments for the diagnosis of treatment-resistant depression.Sec. 402. Modification of resource allocation system to include peer specialists.Sec. 403. Gap analysis of psychotherapeutic interventions of the Department of Veterans Affairs.TITLE V—Other mattersSec. 501. Online health care education portal.Sec. 502. Exclusion of application of Paperwork Reduction Act to research activities of the Veterans Health Administration.IMISSION Act ProtectionAAccess to community care101.Modifications to access standards for care furnished through Community Care Program of Department of Veterans Affairs(a)Access standards(1)In generalSection 1703B of title 38, United States Code, is amended—(A)by striking subsections (a) through (g) and inserting the following:(a)Threshold eligibility standards for access to community care(1)A covered veteran shall receive non-Department hospital care, medical services, or extended care services through the Veterans Community Care Program under section 1703 of this title pursuant to subsection (d)(1)(D) of such section using the following eligibility access standards:(A)With respect to primary care, mental health care, or non-institutional extended care services, if the Department cannot schedule an appointment for the covered veteran with a health care provider of the Department—(i)within 30 minutes average driving time from the residence of the veteran; and (ii)within 20 days of the date of request for such an appointment unless a later date has been agreed to by the veteran in consultation with the health care provider.(B)With respect to specialty care or specialty services, if the Department cannot schedule an appointment for the covered veteran with a health care provider of the Department—(i)within 60 minutes average driving time from the residence of the veteran; and (ii)within 28 days of the date of request for such an appointment, unless a later date has been agreed to by the veteran in consultation with the health care provider.(2)For the purposes of determining the eligibility of a covered veteran for care or services under paragraph (1), the Secretary shall not take into consideration the availability of telehealth appointments from the Department when determining whether the Department is able to furnish such care or services in a manner that complies with the eligibility access standards under such paragraph.(b)Access to care standards for community care(1)Subject to subsection (c), the Secretary shall meet the following access to care standards when furnishing non-Department hospital care, medical services, or extended care services to a covered veteran through the Veterans Community Care Program under section 1703 of this title:(A)With respect to an appointment for primary care, mental health care, or non-institutional extended care services—(i)within 30 minutes average driving time from the residence of the veteran unless a longer driving time has been agreed to by the veteran; and(ii)within 20 days of the date of request for such an appointment unless a later date has been agreed to by the veteran.(B)With respect to an appointment for specialty care or specialty services—(i)within 60 minutes average driving time from the residence of the veteran unless a longer driving time has been agreed to by the veteran; and(ii)within 28 days of the date of request for such an appointment unless a later date has been agreed to by the veteran.(2)The Secretary shall ensure that health care providers specified under section 1703(c) of this title are able to comply with the applicable access to care standards under paragraph (1) for such providers.(c)Waivers to access to care standards for community care providers(1)A Third Party Administrator may request a waiver to the access to care standards under subsection (b) if—(A)(i)the scarcity of available providers or facilities in the region precludes the Third Party Administrator from meeting those access to care standards; or(ii)the landscape of providers or facilities has changed, and certain providers or facilities are not available such that the Third Party Administrator is not able to meet those access to care standards; and(B)to address the scarcity of available providers or the change in the provider or facility landscape, as the case may be, the Third Party Administrator has contracted with other providers or facilities that may not meet those access to care standards but are the currently available providers or facilities most accessible to veterans within the region of responsibility of the Third Party Administrator.(2)Any waiver requested by a Third Party Administrator under paragraph (1) must be requested in writing and submitted to the Office of Community Care of the Department for approval by that office. (3)As part of any waiver request under paragraph (1), a Third Party Administrator must include conclusive evidence and documentation that the access to care standards under subsection (b) cannot be met because of scarcity of available providers or changes to the landscape of providers or facilities.(4)In evaluating a waiver request under paragraph (1), the Secretary shall consider the following:(A)The number and geographic distribution of eligible health care providers available within the geographic area and specialty referenced in the waiver request.(B)The prevailing market conditions within the geographic area and specialty referenced in the waiver request, which shall include the number and distribution of health care providers contracting with other health care plans (including commercial plans and the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)) operating in the geographic area and specialty referenced in the waiver request.(C)Whether the service area is comprised of highly rural, rural, or urban areas or some combination of such areas.(D)How significantly the waiver request differs from the relevant access to care standards under subsection (b).(5)The Secretary shall not consider inability to contract as a valid sole rationale for granting a waiver under paragraph (1).(d)Calculation of driving timeFor purposes of calculating average driving time from the residence of the veteran under subsections (a) and (b), the Secretary shall use geographic information system software.(e)Periodic review of access standardsNot later than three years after the date of the enactment of the Guaranteeing Healthcare Access to Personnel Who Served Act, and not less frequently than once every three years thereafter, the Secretary shall—(1)conduct a review of the eligibility access standards under subsection (a) and the access to care standards under subsection (b), in consultation with—(A)such Federal entities as the Secretary considers appropriate, including the Department of Defense, the Department of Health and Human Services, and the Centers for Medicare & Medicaid Services;(B)entities in the private sector; and(C)other entities that are not part of the Federal Government; and(2)submit to the appropriate committees of Congress a report on—(A)the findings of the Secretary with respect to the review conducted under paragraph (1); and(B)such recommendations as the Secretary may have with respect to the eligibility access standards under subsection (a) and the access to care standards under subsection (b).(f)Publication of eligibility access standards and wait times(1)The Secretary shall publish on a publicly available internet website of the Department the eligibility access standards under subsection (a).(2)(A)The Secretary shall publish on a publicly available internet website of the Department the average wait time for a veteran to schedule an appointment at each medical center of the Department for the receipt of primary care and specialty care, measured from the date of request for the appointment to the date on which the care was provided.(B)The Secretary shall update the wait times published under subparagraph (A) not less frequently than monthly.; (B)by redesignating subsections (h) and (i) as subsections (g) and (h), respectively;(C)in subsection (g), as redesignated by subparagraph (B)—(i)in paragraph (1), by striking designated access standards established under this section and inserting eligibility access standards under subsection (a); and(ii)in paragraph (2)(B), by striking designated access standards established under this section and inserting eligibility access standards under subsection (a); and(D)in subsection (h), as so redesignated, by adding at the end the following new paragraphs:(3)The term inability to contract, with respect to a Third Party Administrator, means the inability of the Third Party Administrator to successfully negotiate and establish a community care network contract with a provider or facility.(4)The term Third Party Administrator means an entity that manages a provider network and performs administrative services related to such network within the Veterans Community Care Program under section 1703 of this title..(2)Conforming amendmentsSection 1703(d) of such title is amended—(A)in paragraph (1)(D), by striking designated access standards developed by the Secretary under section 1703B of this title and inserting eligibility access standards under section 1703B(a) of this title; and(B)in paragraph (3), by striking designated access standards developed by the Secretary under section 1703B of this title and inserting eligibility access standards under section 1703B(a) of this title.(b)Prevention of suspension of Veterans Community Care ProgramSection 1703(a) of such title is amended by adding at the end the following new paragraph:(4)Nothing in this section shall be construed to authorize the Secretary to suspend the program established under paragraph (1).; and102.Strategic plan to ensure continuity of care in the case of the realignment of a medical facility of the Department(a)Sense of CongressIt is the sense of Congress that the Veterans Health Administration should work closely with Third Party Administrators to ensure that veterans do not experience a lapse of care when transitioning to receiving care or services under the Community Care Program due to the realignment of a medical facility of the Department of Veterans Affairs.(b)Development of strategic plan(1)In generalThe Secretary of Veterans Affairs, acting through the Office of Community Care and the Office of Veterans Access to Care of the Department, shall develop and periodically update a strategic plan to ensure continuity of health care under the Community Care Program for veterans impacted by the realignment of a medical facility of the Department.(2)ElementsThe strategic plan required under paragraph (1) shall include, at a minimum, the following:(A)An assessment of the progress of the Department in identifying impending realignments of medical facilities of the Department and the impact of such realignments on the network of health care providers under the Community Care Program within the catchment area of such facilities.(B)An outline of collaborative actions and processes the Office of Community Care and the Office of Veterans Access to Care of the Department can take to address potential gaps in health care created by the realignment of a medical facility of the Department.(C)A description of how the Department can identify to Third Party Administrators changes in the catchment areas of medical facilities to be realigned and develop a process with Third Party Administrators to strengthen provider coverage in advance of such realignments.(3)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the Under Secretary for Health of the Department shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the plan developed under paragraph (1).(c)DefinitionsIn this section:(1)Community Care ProgramThe term Community Care Program means the Veterans Community Care Program under section 1703 of title 38, United States Code.(2)RealignmentThe term realignment, with respect to a facility of the Department of Veterans Affairs, includes—(A)any action that changes the number of facilities or relocates services, functions, or personnel positions; and(B)strategic collaborations between the Department and non-Federal Government entities, including tribal organizations. (3)Third Party AdministratorThe term Third Party Administrator means an entity that manages a provider network and performs administrative services related to such network within the Veterans Community Care Program under section 1703 of title 38, United States Code.(4)Tribal organizationThe term tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). BCommunity care self-scheduling pilot program111.DefinitionsIn this subtitle:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Veterans' Affairs and the Committee on Appropriations of the Senate; and(B)the Committee on Veterans' Affairs and the Committee on Appropriations of the House of Representatives. (2)Covered veteranThe term covered veteran means a covered veteran under section 1703(b) of title 38, United States Code.(3)Pilot programThe term pilot program means the pilot program required under section 112(a).(4)Veterans Community Care ProgramThe term Veterans Community Care Program means the program to furnish hospital care, medical services, and extended care services to covered veterans under section 1703 of title 38, United States Code.112.Pilot program establishing a community care self-scheduling appointment system(a)Pilot programNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot program under which covered veterans eligible for hospital care, medical services, or extended care services under subsection (d)(1) of section 1703 of title 38, United States Code, may use an internet website or mobile application that has the capabilities specified in section 113(a) to request, schedule, and confirm medical appointments with health care providers participating in the Veterans Community Care Program.(b)System expansion or development of new systemIn carrying out the pilot program, the Secretary may expand capabilities of an existing self-scheduling appointment system of the Department of Veterans Affairs or develop a new self-scheduling system mobile application or internet website.(c)Contract authority for developing a new system(1)In generalIf the Secretary elects to develop a new self-scheduling system under subsection (b), the Secretary shall seek to enter into a contract using competitive procedures with one or more contractors to provide the capabilities specified in section 113(a).(2)Notice of competition(A)In generalIf the Secretary elects to develop a new system under subsection (b), not later than 60 days after the date of the enactment of this Act, the Secretary shall issue a request for proposals to provide the capabilities specified in section 113(a).(B)Open to any contractorA request for proposals under subparagraph (A) shall be full and open to any contractor that has an existing commercially available, off-the-shelf, online patient self-scheduling system that includes the capabilities specified in section 113(a).(3)SelectionIf the Secretary elects to develop a new self-scheduling system under subsection (b), not later than 120 days after the date of the enactment of this Act, the Secretary shall award a contract to one or more contractors pursuant to the request for proposals under paragraph (2)(A).(d)Selection of locationsThe Secretary shall select not fewer than five Veterans Integrated Services Networks of the Department in which to carry out the pilot program.(e)Duration of pilot program(1)In generalExcept as provided in paragraph (2), the Secretary shall carry out the pilot program for an 18-month period.(2)ExtensionThe Secretary may extend the duration of the pilot program and may expand the selection of Veterans Integrated Services Networks under subsection (d) if the Secretary determines that the pilot program is reducing the wait times of veterans seeking hospital care, medical services, or extended care services under the Veterans Community Care Program.(f)OutreachThe Secretary shall ensure that veterans participating in the Veterans Community Care Program in Veterans Integrated Services Networks in which the pilot program is being carried out are informed about the pilot program.(g)Mobile application definedIn this section, the term mobile application means a software program that runs on the operating system of a cellular telephone, tablet computer, or similar portable computing device that transmits data over a wireless connection.113.Capabilities of self-scheduling appointment system(a)Minimum capabilitiesThe Secretary of Veterans Affairs shall ensure that the self-scheduling appointment system used in the pilot program includes, at a minimum, the following capabilities:(1)Capability to request, schedule, modify, and cancel appointments for primary care, specialty care, and mental health care under the Veterans Community Care Program with regard to each category of eligibility under section 1703(d)(1) of title 38, United States Code.(2)Capability to support appointments for the provision of health care under the Veterans Community Care Program regardless of whether such care is provided in person or through telehealth services. (3)Capability to view appointment availability in real time to the extent practicable.(4)Capability to load relevant patient information from the Decision Support Tool of the Department or any other information technology system of the Department used to determine the eligibility of veterans for health care under section 1703(d)(1) of title 38, United States Code.(5)Capability to search for providers and facilities participating in the Veterans Community Care Program based on distance from the residential address of a veteran.(6)Capability to provide telephonic and electronic contact information for all such providers that do not offer online scheduling at the time.(7)Capability to store and print authorization letters for veterans for health care under the Veterans Community Care Program.(8)Capability to provide prompts or reminders to veterans to schedule initial appointments or follow-up appointments.(9)Capability to be used 24 hours per day, seven days per week.(10)Capability to integrate with the Veterans Health Information Systems and Technology Architecture of the Department, or any successor information technology system of the Department. (11)Capability to integrate with information technology systems of Third Party Administrators.(b)Independent validation and verification(1)Independent entity(A)In generalThe Secretary shall seek to enter into an agreement with an appropriate nongovernmental, not-for-profit entity with expertise in health information technology to independently validate and verify that the self-scheduling appointment system used in the pilot program includes the capabilities specified in subsection (a).(B)TimingThe independent validation and verification conducted under subparagraph (A) shall be completed before the fielding of the self-scheduling appointment system used in the pilot program to the first Veterans Integrated Services Network of the Department in which the pilot program is to be carried out.(2)GAO evaluation(A)In generalThe Comptroller General of the United States shall evaluate the validation and verification conducted under paragraph (1).(B)ReportNot later than 30 days after the date on which the Comptroller General completes the evaluation under paragraph (1), the Comptroller General shall submit to the appropriate congressional committees a report on such evaluation.(c)Certification(1)Capabilities includedNot later than May 31, 2022, the Secretary shall certify to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives that the self-scheduling appointment system used in the pilot program and any other patient self-scheduling appointment system developed or used by the Department of Veterans Affairs as of the date of the certification to schedule appointments under the Veterans Community Care Program includes the capabilities specified in subsection (a).(2)New systemsIf the Secretary develops a new self-scheduling appointment system to schedule appointments under the Veterans Community Care Program that is not covered by a certification made under paragraph (1), the Secretary shall certify to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives that such new system includes the capabilities specified in subsection (a) by not later than the date that is 30 days after the date on which the Secretary determines to replace the previous self-scheduling appointment system.(3)Replacement of systems not certifiedIf the Secretary does not make a timely certification under paragraph (1) or paragraph (2), as the case may be, the Secretary shall replace any self-scheduling appointment system used by the Secretary to schedule appointments under the Veterans Community Care Program that is in use with a commercially available, off-the-shelf, online self-scheduling appointment system that includes the capabilities specified in subsection (a).(d)Third Party Administrator definedIn this section, the term Third Party Administrator means an entity that manages a provider network and performs administrative services related to such network within the Veterans Community Care Program under section 1703 of title 38, United States Code. 114.ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Veterans Affairs shall submit to the appropriate congressional committees a report that includes—(1)an assessment by the Secretary of the pilot program during the 180-day period preceding the date of the report, including—(A)the cost of the pilot program;(B)the volume of usage of the self-scheduling appointment system under the pilot program;(C)the quality of the pilot program;(D)patient satisfaction with the pilot program;(E)benefits to veterans of using the pilot program;(F)the feasibility of allowing self-scheduling for different specialties under the pilot program;(G)participating in the pilot program by health care providers under the Veterans Community Care Program; and(H)such other findings and conclusions with respect to the pilot program as the Secretary considers appropriate; and(2)such recommendations as the Secretary considers appropriate regarding—(A)extension of the pilot program to other or all Veterans Integrated Service Networks of the Department of Veterans Affairs; and(B)making the pilot program permanent.CNon-Department of Veterans Affairs providers121.Credentialing verification requirements for providers of non-Department of Veterans Affairs health care services(a)Credentialing verification requirements(1)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1703E the following new section:1703F.Credentialing verification requirements for providers of non-Department health care services(a)In generalThe Secretary shall ensure that Third Party Administrators and credentials verification organizations comply with the requirements specified in subsection (b) to help ensure certain health care providers are excluded from providing non-Department health care services.(b)Requirements specifiedThe Secretary shall require Third Party Administrators and credentials verification organizations to carry out the following:(1)Hold and maintain an active credential verification accreditation from a national health care accreditation body.(2)Conduct initial verification of provider history and license sanctions for all States and United States territories for a period of time—(A)that includes the period before the provider began providing non-Department health care services; and(B)dating back not less than 10 years.(3)Not less frequently than every three years, perform recredentialing, including verifying provider history and license sanctions for all States and United States territories.(4)Implement continuous monitoring of each provider through the National Practitioner Data Bank established pursuant to the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.).(c)DefinitionsIn this section:(1)The term credentials verification organization means an entity that manages the provider credentialing process and performs credentialing verification for non-Department providers that participate in the Veterans Community Care Program under section 1703 of this title through a Veterans Care Agreement. (2)The term Third Party Administrator means an entity that manages a provider network and performs administrative services related to such network within the Veterans Community Care Program under section 1703 of this title.(3)The term Veterans Care Agreement means an agreement for non-Department health care services entered into under section 1703A of this title.(4)The term non-Department health care services means services—(A)provided under this subchapter at non-Department facilities (as defined in section 1701 of this title);(B)provided under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note);(C)purchased through the Medical Community Care account of the Department; or(D)purchased with amounts deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note)..(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 1703E the following new item:1703F. Credentialing verification requirements for providers of non-Department health care services..(b)Deadline for implementationNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence the implementation of section 1703F of title 38, United States Code, as added by subsection (a)(1). 122.Inapplicability of certain providers to provide non-Department of Veterans Affairs careSection 108 of the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 1701 note) is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by inserting after subsection (c) the following new subsection (d):(d)ApplicationThe requirement to deny or revoke the eligibility of a health care provider to provide non-Department health care services to veterans under subsection (a) shall apply to any removal under paragraph (1) of such subsection or violation under paragraph (2) of such subsection that occurred on or after the date that is five years before the date of the enactment of this Act..IIImprovement of rural health and telehealth201.Establishment of strategic plan requirement for Office of Connected Care of Department of Veterans Affairs(a)FindingsCongress makes the following findings:(1)The COVID–19 pandemic caused the Department of Veterans Affairs to exponentially increase telehealth and virtual care modalities, including VA Video Connect, to deliver health care services to veteran patients.(2)Between January 2020 and January 2021, the number of telehealth appointments offered by the Department increased by 1,831 percent.(3)The Department maintains strategic partnerships, such as the Digital Divide Consult, with a goal of ensuring veterans who reside in rural, highly rural, or medically underserved areas have access to high-quality telehealth services offered by the Department.(4)As of 2019, veterans who reside in rural and highly rural areas make up approximately 1/3of veteran enrollees in the patient enrollment system, and are on average, older than their veteran peers in ubran areas, experience higher degrees of financial instability, and live with a greater number of complex health needs and comorbidities.(5)The Federal Communications Commission estimated in 2020 that 15 percent of veteran households do not have an internet connection.(6)Under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), Congress granted the Department additional authority to enter into short-term agreements or contracts with private sector telecommunications companies to provide certain broadband services for the purposes of providing expanded mental health services to isolated veterans through telehealth or VA Video Connect during a public health emergency.(7)The authority described in paragraph (6) was not utilized to the fullest extent by the Department.(8)Though the Department has made significant progress in expanding telehealth services offered to veterans who are enrolled in the patient enrollment system, significant gaps still exist to ensure all veterans receive equal and high-quality access to virtual care.(9)Questions regarding the efficacy of using telehealth for certain health care services and specialities remain, and should be further studied.(10)The Department continues to expand telehealth and virtual care offerings for primary care, mental health care, specialty care, urgent care, and even remote intensive care units.(b)Sense of CongressIt is the sense of Congress that the telehealth services offered by the Department of Veterans Affairs should be routinely measured and evaluated to ensure the telehealth technologies and modalities delivered to veteran patients to treat a wide variety of health conditions are as effective as in-person treatment for primary care, mental health care, and other forms of specialty care.(c)Development of strategic plan(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, acting through the Office of Connected Care of the Department of Veterans Affairs, shall develop a strategic plan to ensure the effectiveness of the telehealth technologies and modalities delivered by the Department to veterans who are enrolled in the patient enrollment system.(2)Update(A)In generalThe Secretary shall update the strategic plan required under paragraph (1) not less frequently than once every three years following development of the plan. (B)ConsultationThe Secretary shall prepare any update required under subparagraph (A) in consultation with the following:(i)The Chief Officer of the Office of Connected Care of the Department.(ii)The Executive Director of Telehealth Services of the Office of Connected Care.(iii)The Executive Director of Connected Health of the Office of Connected Care.(iv)The Executive Director of the Office of Rural Health of the Department.(v)The Executive Director of Solution Delivery, IT Operations and Services of the Office of Information and Technology of the Department.(3)ElementsThe strategic plan required under paragraph (1), and any update to that plan under paragraph (2), shall include, at a minimum, the following:(A)A comprehensive list of all health care specialities the Department is currently delivering by telehealth or virtual care.(B)An assessment of the effectiveness and patient outcomes for each type of health care speciality delivered by telehealth or virtual care by the Department.(C)An assessment of satisfaction of veterans in receiving care through telehealth or virtual care disaggregated by age group and by Veterans Integrated Service Network.(D)An assessment of the percentage of virtual visits delivered by the Department through each modality including standard telephone telehealth, VA Video Connect, and the Accessing Telehealth through Local Area Stations program of the Department.(E)An outline of all current partnerships maintained by the Department to bolster telehealth or virtual care services for veterans.(F)An assessment of the barriers faced by the Department in delivering telehealth or virtual care services to veterans residing in rural and highly rural areas, and the strategies the Department is deploying beyond purchasing hardware for veterans who are enrolled in the patient enrollment system.(G)A detailed plan illustrating how the Department is working with other Federal agencies, including the Department of Health and Human Services, the Department of Agriculture, the Federal Communications Commission, and the National Telecommunications and Information Administration, to enhance connectivity in rural, highly rural, and medically underserved areas to better reach all veterans.(H)The feasibility and advisability of partnering with Federally qualified health centers, rural health clinics, and critical access hospitals to fill the gap for health care services that exists for veterans who reside in rural and highly rural areas.(I)An evaluation of the number of veterans who are enrolled in the patient enrollment system who have previously received care under the Veterans Community Care Program under section 1703 of title 38, United States Code.(d)Submittal to CongressNot later than 180 days after the development of the strategic plan under paragraph (1) of subsection (c), and not later than 180 days after each update under paragraph (2) of such subsection thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes the following:(1)The completed strategic plan or update, as the case may be.(2)An identification of areas of improvement by the Department in the delivery of telehealth and virtual care services to veterans who are enrolled in the patient enrollment system, with a timeline for improvements to be implemented.(e)Definitions(1)Patient enrollment systemThe term patient enrollment system means the system of annual patient enrollment of the Department of Veterans Affairs established and operated under section 1705(a) of title 38, United States Code. (2)Rural; highly ruralThe terms rural and highly rural have the meanings given those terms in the Rural-Urban Commuting Areas coding system of the Department of Agriculture. (3)VA Video ConnectThe term VA Video Connect means the program of the Department of Veterans Affairs to connect veterans with their health care team from anywhere, using encryption to ensure a secure and private connection. (4)VeteranThe term veteran has the meaning given that term in section 101(2) of title 38, United States Code.202.Comptroller General report on transportation services by third parties for rural veterans(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the program established under section 111A(b) of title 38, United States Code.(b)ContentsThe report submitted under subsection (a) shall include the following:(1)A description of the program described in such subsection, including descriptions of the following:(A)The purpose of the program.(B)The activities carried out under the program.(2)An assessment of the sufficiency of the program with respect to the purpose of the program.(3)An assessment of the cost effectiveness of the program in comparison to alternatives.(4)An assessment of the health benefits for veterans who have participated in the program.(5)An assessment of the sufficiency of staffing of employees of the Department of Veterans Affairs who are responsible for facilitating the maintenance of the program.(6)An assessment, with respect to the purpose of the program, of the number of vehicles owned by and operating in conjunction with the program.(7)An assessment of the awareness and usage of the program by veterans and their families.(8)An assessment of other options for transportation under the program, such as local taxi companies and ridesharing programs such as Uber and Lyft.203.Comptroller General report on telehealth services of the Department of Veterans Affairs(a)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on telehealth services provided by the Department of Veterans Affairs.(b)ElementsThe report required by subsection (a) shall include an assessment of the following:(1)The telehealth and virtual health care programs of the Department of Veterans Affairs, including VA Video Connect.(2)The challenges faced by the Department in delivering telehealth and virtual health care to veterans who reside in rural and highly rural areas due to lack of connectivity in many rural areas.(3)Any mitigation strategies used by the Department to overcome connectivity barriers for veterans who reside in rural and highly rural areas.(4)The partnerships entered into by the Office of Connected Care of the Department in an effort to bolster telehealth services.(5)The extent to which the Department has examined the effectiveness of health care services provided to veterans through telehealth in comparison to in-person treatment.(6)Satisfaction of veterans with respect to the telehealth services provided by the Department.(7)The use by the Department of telehealth appointments in comparison to referrals to care under the Veterans Community Care Program under section 1703 of title 38, United States Code.(8)Such other areas as the Comptroller General considers appropriate. IIIForeign Medical Program301.Analysis of feasibility and advisability of expanding assistance and support to caregivers to include caregivers of veterans in the Republic of the Philippines(a)FindingsCongress makes the following findings:(1)Although section 161 of the VA MISSION Act of 2018 (Public Law 115–182; 132 Stat. 1438) expanded the program of comprehensive assistance for family caregivers of the Department of Veterans Affairs under section 1720G(a) of title 38, United States Code, to veterans of all eras, it did not expand the program to family caregivers for veterans overseas.(2)Although caregivers for veterans overseas can access online resources as part of the program of support services for caregivers of veterans under subsection (b) section 1720G of such title, those caregivers miss out on all of the comprehensive services and benefits provided under subsection (a) of such section.(3)The Department has an outpatient clinic and a regional benefits office in Manila, Republic of the Philippines, and the Foreign Medical Program of the Department under section 1724 of such title is used heavily in the Republic of the Philippines by veterans who live in that country.(4)Due to the presence of facilities of the Department in the Republic of the Philippines and the number of veterans who reside there, that country is a suitable test case to analyze the feasibility and advisability of expanding caregiver support to caregivers of veterans overseas.(b)AnalysisNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall complete an analysis of the feasibility and advisability of making assistance and support under section 1720G(a) of title 38, United States Code, available to caregivers of veterans in the Republic of the Philippines.(c)ReportNot later than 180 days after the conclusion of the analysis conducted under subsection (b), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes the following:(1)The results of such analysis.(2)An assessment of the number of veterans who are enrolled in the patient enrollment system and reside in the Republic of the Philippines.(3)An assessment of the number of veterans who are enrolled in the patient enrollment system and reside in the Republic of the Philippines that have a caregiver to provide them personal care services described in section 1720G(a)(C) of title 38, United States Code.(4)An assessment of the staffing needs and associated cost of making assistance and support to available to caregivers of veterans in the Republic of the Philippines.(d)DefinitionsIn this section:(1)CaregiverThe term caregiver has the meaning given that term in section 1720G(d) of title 38, United States Code. (2)Patient enrollment systemThe term patient enrollment system means the system of annual patient enrollment of the Department of Veterans Affairs established and operated under section 1705(a) of such title.(3)VeteranThe term veteran has the meaning given that term in section 101(2) of such title.302.Comptroller General report on Foreign Medical Program of Department of Veterans Affairs(a)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Foreign Medical Program.(b)ElementsThe report required by subsection (a) shall include, for the most recent five fiscal years for which data are available, an assessment of the following:(1)The number of veterans who live overseas and are eligible for the Foreign Medical Program.(2)The number of veterans who live overseas, are registered for the Foreign Medical Program, and use such program.(3)The number of veterans who live overseas, are registered for the Foreign Medical Program, and do not use such program.(4)The number of veterans who are eligible for care furnished by the Department of Veterans Affairs, live in the United States, including territories of the United States, and make use of such care, including through the Veterans Community Care Program under section 1703 of title 38, United States Code.(5)Any challenges faced by the Department in administering the Foreign Medical Program, including—(A)outreach to veterans on eligibility for such program and ensuring veterans who live overseas are aware of such program;(B)executing timely reimbursements of claims by veterans under such program; and(C)need for and use of translation services.(6)Any trends relating to—(A)the timeliness of processing by the Department of claims under the Foreign Medical Program and reimbursement of veterans under such program;(B)types of care or treatment sought by veterans who live overseas that is reimbursed under such program; and(C)types of care or treatment eligible for reimbursement under such program that veterans have difficulty accessing overseas.(7)Any barriers or obstacles cited by veterans who live overseas who are registered for the Foreign Medical Program, including any differences between veterans who use the program and veterans who do not.(8)Satisfaction of veterans who live overseas with the Foreign Medical Program.(9)Such other areas as the Comptroller General considers appropriate.(c)Foreign Medical Program definedIn this section, the term Foreign Medical Program means the program under with the Secretary of Veterans Affairs provides hospital care and medical services under section 1724 of title 38, United States Code.IVMental health care401.Analysis of feasibility and advisability of Department of Veterans Affairs providing evidence-based treatments for the diagnosis of treatment-resistant depression(a)FindingsCongress makes the following findings:(1)A systematic review in 2019 of the economics and quality of life relating to treatment-resistant depression summarized that major depressive disorder (in this subsection referred to as MDD) is a global public health concern and that treatment-resistant depression in particular represents a key unmet need. The findings of that review highlighted the need for improved therapies for treatment-resistant depression to reduce disease burden, lower medical costs, and improve the quality of life of patients.(2)The Clinical Practice Guideline for the Management of MDD (in this subsection referred to as the CPG) developed jointly by the Department of Veterans Affairs and the Department of Defense defines treatment-resistant depression as at least two adequate treatment trials and lack of full response to each.(3)The CPG recommends electro-convulsive therapy (in this subsection referred to as ECT) as a treatment strategy for patients who have failed multiple other treatment strategies.(4)The CPG recommends offering repetitive transcranial magnetic stimulation (in this subsection referred to as rTMS), an intervention that is indicated by the Food and Drug Administration, for treatment during a major depressive episode in patients with treatment-resistant MDD.(5)The final report of the Creating Options for Veterans’ Expedited Recovery Commission (commonly referred to as the COVER Commission) established under section 931 of the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198; 38 U.S.C. 1701 note) found that treatment-resistant depression is a major issue throughout the mental health treatment system, and that an estimated 50 percent of depressed patients are inadequately treated by available interventions. (6)The COVER Commission also reported data collected from the Department of Veterans Affairs that found that only approximately 1,166 patients throughout the Department were referred for ECT in 2018 and only approximately 772 patients were referred for rTMS during that year.(b)AnalysisNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall complete an analysis of the feasibility and advisability of making repetitive transcranial magnetic stimulation available at all medical facilities of the Department of Veterans Affairs and electro-convulsive therapy available at one medical center located within each Veterans Integrated Service Network for the treatment of veterans who are enrolled in the patient enrollment system and have a diagnosis of treatment-resistant depression.(c)Inclusion of assessment of reportThe analysis conducted under subsection (b) shall include an assessment of the final report of the COVER Commission submitted under section 931(e)(2) of the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198; 38 U.S.C. 1701 note).(d)ReportNot later than 180 days after the conclusion of the analysis conducted under subsection (b), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes the following:(1)The results of such analysis.(2)An assessment of the number of veterans who are enrolled in the patient enrollment system and who have a diagnosis of treatment-resistant depression per Veterans Integrated Service Network during the two-year period preceding the date of the report.(3)An assessment of the number of the veterans who are enrolled in the patient enrollment system who have a diagnosis of treatment-resistant depression and who have received or are currently receiving repetitive transcranial magnetic stimulation or electro-convulsive therapy as a treatment modality during the two-year period preceding the date of the report.(4)An assessment of the number and locations of medical centers of the Department that currently provide repetitive transcranial magnetic stimulation to veterans who are enrolled in the patient enrollment system and who have a diagnosis of treatment-resistant depression.(5)An assessment of the number and locations of medical centers of the Department that currently provide electro-convulsive therapy to veterans who are enrolled in the patient enrollment system and who have a diagnosis of treatment-resistant depression.(e)DefinitionsIn this section:(1)Patient enrollment systemThe term patient enrollment system means the system of annual patient enrollment of the Department of Veterans Affairs established and operated under section 1705(a) of title 38, United States Code. (2)VeteranThe term veteran has the meaning given that term in section 101(2) of title 38, United States Code.402.Modification of resource allocation system to include peer specialists(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall modify the Veterans Equitable Resource Allocation system, or successor system, to ensure that resource allocations under such system, or successor system, include peer specialists appointed under section 7402(b)(13) of title 38, United States Code.(b)Veterans Equitable Resource Allocation system definedIn this section, the term Veterans Equitable Resource Allocation system means the resource allocation system established pursuant to section 429 of the Departments of Veterans Affairs and House and Urban Development, and Independent Agencies Appropriations Act, 1997 (Public Law 104–204; 110 Stat. 2929).403.Gap analysis of psychotherapeutic interventions of the Department of Veterans Affairs(a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall complete a gap analysis throughout the entire health care system of the Veterans Health Administration on the use and availability of psychotherapeutic interventions recommended in widely used clinical practice guidelines as recommended in the final report of the COVER Commission submitted under section 931(e)(2) of the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198; 38 U.S.C. 1701 note).(b)ElementsThe gap analysis required under subsection (a) shall include the following:(1)An assessment of the psychotherapeutic interventions available and routinely delivered to veterans at medical centers of the Department of Veterans Affairs within each Veterans Integrated Service Network of the Department.(2)An assessment of the barriers faced by medical centers of the Department in offering certain psychotherapeutic interventions and why those interventions are not widely implemented or are excluded from implementation throughout the entire health care system of the Veterans Health Administration.(c)Report and planNot later than 180 days after completing the gap analysis under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives—(1)a report on the results of the analysis; and(2)a plan with measurable, time-limited steps for the Department to implement—(A)to address the gaps that limit access of veterans to care; and(B)to treat various mental health conditions across the entire health care system of the Veterans Health Administration. VOther matters501.Online health care education portal(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an online health care education portal to ensure veterans enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705(a) of title 38, United States Code, are aware of the health care services provided by the Department and understand their basic health care entitlements under the laws administered by the Secretary.(b)Interactive modules(1)In generalThe health care education portal established under subsection (a) shall include, at a minimum, interactive online educational modules on the following:(A)Health care from the Veterans Health Administration in the community, including under the Veterans Community Care Program under section 1703 of title 38, United States Code.(B)Telehealth services.(C)The appeals process for the Veterans Health Administration. (D)Patient aligned care teams.(E)Mental health care services.(F)Suicide prevention services.(G)Specialty care services.(H)Dental health services.(I)Women’s health services.(J)Navigating the publicly accessible internet websites and mobile applications of the Veterans Health Administration.(K)Vaccinations offered through the Veterans Health Administration.(L)Toxic exposure.(M)Military sexual trauma.(N)Topics set forth under section 121(b) of the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 1701 note).(2)Module updatesThe Secretary shall update the curriculum content of the modules described in paragraph (1) not less frequently than annually to ensure such modules contain the most current information on the module topic.(c)Health care education portal requirementsThe Secretary shall ensure that the health care education portal established under subsection (a) meets the following requirements:(1)The portal is directly accessible from—(A)The main home page of the publicly accessible internet website of the Department; and(B)The main home page of the publicly accessible internet website of each medical center of the Department.(2)The portal is easily understandable and usable by the general public.(d)Print materialIn developing the health care education portal established under subsection (a), the Secretary shall ensure that materials included in such portal are accessible in print format at each medical center of the Department to veterans who may not have access to the internet.(e)Consultation and contract authorityIn carrying out the health care education portal established under subsection (a), the Secretary—(1)shall consult with organizations recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code; and(2)may enter into a contract with a company, non-profit entity, or other entity specializing in development of educational programs to design the portal and the curriculum for modules under subsection (b).(f)ReportNot later than one year after the establishment of the health care education portal under subsection (a), and annually thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report—(1)assessing the use by veterans of the portal, including—(A)overall usage of the portal; and(B)use of each module under subsection (b);(2)assessing the effectiveness of the education program contained in such portal;(3)evaluating the curriculum contained in such portal;(4)providing such recommendations on modifications to the curriculum contained in such portal as the Secretary considers appropriate; and(5)including such other elements the Secretary considers appropriate.502.Exclusion of application of Paperwork Reduction Act to research activities of the Veterans Health Administration(a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:7330D.Inapplicability of Paperwork Reduction Act to research activitiesSubchapter I of chapter 35 of title 44 (commonly referred to as the Paperwork Reduction Act) shall not apply to the voluntary collection of information during the conduct of research by the Veterans Health Administration, including the Office of Research and Development, or individuals or entities affiliated with the Veterans Health Administration..(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 7330C the following new item:7330D. Inapplicability of Paperwork Reduction Act to research activities..